Case 2:21-cv-10393-PDB-KGA ECF No. 21, PageID.256 Filed 03/22/21 Page 1 of 8




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

D.M. ROTTERMOND INC.,

          Plaintiff,                                  Case No.: 21-cv-10393
v.                                                    Paul D. Borman
                                                      United States District Judge
TALINE SHIKLANIAN and
TALINE'S FINE JEWELRY LLC,                            Kimberly G. Altman
                                                      United States Magistrate Judge
          Defendants.                           /

AMENDED OPINION AND ORDER GRANTING PLAINTIFF'S MOTION
             FOR PRELIMINARY INJUNCTION

     I.      BACKGROUND

          On February 23, 2021, Plaintiff D.M. Rottermond Inc. filed a Complaint

against Defendants Taline Shiklanian and Taline's Fine Jewelry LLC for breaching

Ms. Shiklanian's post-employment non-competition agreement that she had signed

on January 28, 2017 when employed by Plaintiff, and for misappropriation of trade

secrets under the Federal Defend Trade Secrets Act, 18 U.S.C. § 836, et seq., and

Michigan Uniform Trade Secrets Act. (ECF No. 1.)

          On that date, Plaintiff also filed a Motion for a Temporary Restraining Order

and Preliminary Injunction against Defendants for violating the non-compete

agreement within the one-year period of her employment termination by Defendant

on March 16, 2020. (ECF No. 2.)



                                            1
Case 2:21-cv-10393-PDB-KGA ECF No. 21, PageID.257 Filed 03/22/21 Page 2 of 8




      This Court held an extensive hearing on the Plaintiff's Motion for a Temporary

Restraining Order/Preliminary Injunction on March 9, 2021. At the conclusion of

the hearing, after hearing testimony from both parties, the Court provided a

preliminary response Order to the parties' arguments. The Court informed the parties

that Plaintiff had established a strong likelihood of success on the merits of its claim

for breach of the restrictive covenant, and extended the term of Defendants' non-

compete from its original one-year expiration date of March 16, 2021, for three

weeks, to April 5, 2021. (ECF No. 15.) The Court also ordered the Parties to contact

Magistrate Judge Kimberly Altman to participate in mediation. The mediation was

not successful. The case has now returned to this Court for resolution of the Motion

for a Preliminary Injunction.

      The Court held a status conference on March 19, 2021, where it issued an oral

ruling from the bench with regard to the preliminary injunction. (ECF No. 20.) This

Amended Opinion and Order supersedes that ruling.

      Plaintiff, D.M. Rottermond, is a high-end jeweler with two locations in the

greater-Detroit area. The restrictive non-compete agreement prevented former

Rottermond salesperson, Defendant Shiklanian, from competing with Plaintiff for

one year after her employment with Rottermond was terminated. Defendant

Shiklanian was terminated on March 16, 2020, as a result of the impact of the

COVID-19 pandemic on Plaintiff's business. In November 2020, Defendant Taline

                                           2
Case 2:21-cv-10393-PDB-KGA ECF No. 21, PageID.258 Filed 03/22/21 Page 3 of 8




Shiklanian opened Taline's Fine Jewelry store within the non-compete period and

within the agreement's restricted 25-mile geographic area.

   II.      STANDARD OF REVIEW

         The standard of review for a request for preliminary injunction is:

               (1)    Does plaintiff have a strong likelihood of success on
                      the merits,

               (2)    Whether plaintiff would suffer irreparable harm if
                      preliminary injunctive relief was not issued,

               (3)    Whether the issuance of the preliminary injunction
                      will cause substantial harm to third parties,

               (4)    Whether the public interest would be served by the
                      issuance of a preliminary injunction order.

See Sandison v. Michigan High School Athletic Assn., 64 F.3d 1026, 1030 (6th Cir.

1995).

   III.     DISCUSSION

         The Court finds that there is a significant likelihood of success on the merits-

-that the restrictive covenant/non-compete clearly and lawfully prevents Defendant

Taline Shiklanian for one year from contributing knowledge, or engaging in work,

that is competitive with the work she performed at Rottermond during the year prior

to her termination, and that the non-compete prohibition for a 25-mile radius around

Plaintiff's stores in Milford and Brighton, Michigan, is reasonable and lawful.

M.C.L. § 445.774a. Under Michigan law, a non-compete is enforceable provided

                                             3
Case 2:21-cv-10393-PDB-KGA ECF No. 21, PageID.259 Filed 03/22/21 Page 4 of 8




that it is reasonable in its duration, geographical area, and type of employment--the

line of business. While "Michigan courts have not provided any bright line rules,"

Certified Restoration v. Tenke, 511 F.3d 535 at 547 (6th Cir. 2007), "they have upheld

non-compete agreements covering time periods of six months to three years," though

agreements at the shorter end of that range appear to be more common and more

uniformly upheld. See Whirlpool Corp. v. Burns, 457 F. Supp. 2d 806, 813 (W.D.

Mich. 2006); Rooyakker & Sitz v. Plante & Moran, 276 Mich. App. 146 (2007).

Whether the duration is reasonable is a case-by-case determination, and this Court

has determined that this non-compete is reasonable and enforceable in this situation.

      The Court finds, based on the documents provided and the testimony at the

hearing, that the Defendant and her business are in direct competition with Plaintiff's

jewelry business, and that the length of the restriction is well within the range upheld

by Michigan courts, and that the Defendant was clearly under that non-compete

restriction when she opened a competing jewelry store, Taline's Fine Jewelry, within

the 25-mile geographic range restricted by the non-compete.

      Courts can choose to extend the period of the non-compete where the

breaching party had flouted the terms of a non-compete agreement, and that is clearly

what we have here. See Telma Retarder, Inc. v. Balish, No. 2:17-CV-11378, 2017

WL 3276468, at *1, *5 (E.D. Mich. 2017); Thermatool Corp. v. Borzym, 227 Mich.

App. 366, 375 (1998). Indeed, Plaintiff has provided information to the Court and

                                           4
Case 2:21-cv-10393-PDB-KGA ECF No. 21, PageID.260 Filed 03/22/21 Page 5 of 8




the Defendants, that Defendants' store was open as recently as a few days ago. (ECF

No. 19.)

      Evidence establishes that Plaintiff sent a copy of the non-compete agreement

to the Defendant on June 26, 2020, and that in July 2020, Defendant Taline

Shiklanian reached out to Rottermond to be released from the non-compete. This

request was denied. Indeed, by that time, Defendant Shiklanian had already filed

Michigan Articles of Organization for her competing store on July 9, 2020.

      The Court finds that Defendants' clear knowledge of her non-compete

agreement's terms, and her decision to open and operate a competing store, constitute

a clear flouting of the non-compete agreement, which the Court had previously

extended to Monday, April 5, 2021. As a result of the Defendants' continuing

flouting of the non-compete agreement, the Court will extend the end date of the

non-compete agreement from March 16, 2021 for 90 days to June 14, 2021.

      The Court finds irreparable injury to Plaintiff, given the continuing operation

of Defendant's competing fine jewelry store--that its harm to Plaintiff cannot be fully

compensable merely by money damages alone, because the continuing loss would

make the entirety of damages difficult to calculate. See, Sixth Circuit opinion

Basicomputer v. Scott, 973 F.2d 511 (6th Cir. 1992). Defendant has operated a

competing business, beginning in November 2020 through the present time, and the

potential loss of good-will as well as the unknown number of customers and sales

                                          5
Case 2:21-cv-10393-PDB-KGA ECF No. 21, PageID.261 Filed 03/22/21 Page 6 of 8




made by Defendants during their continuing violation of the non-compete

distinguish this case from a case where there might be just a single sale. Thermatool

Corp. v. Borzym, 227 Mich. App. 366, 377 (1998).

      The Court has balanced the harms, and finds that the harms to Plaintiff would

be great, and that the issuance of this injunction barring Defendants from competing

with Plaintiff through June 14, 2021 will not cause substantial harm to third parties.

      While the harm to Defendants from an injunction, including the ordering of

the closure of Defendants' business is significant, it is of their own making. Further,

an Order enforcing non-compete restrictions beyond the original expiration date is

justified because of the Defendants' conduct.

      The public has a strong interest in enforcing reasonable non-compete

agreements. The public policy against restraints on trade and interference with a

person's livelihood is overcome in this case by Defendants' egregious conduct. The

public also has an interest, as well as Plaintiff, in enforcing valid employment

contracts, and this weighs heavily in favor of issuing this preliminary injunction. The

Court again reiterates, that in balancing the factors with regard to a preliminary

injunction, it has determined that Plaintiff Rottermond has a strong likelihood of

success on the merits and faces continuing irreparable harm due to Defendants'

conduct.




                                          6
Case 2:21-cv-10393-PDB-KGA ECF No. 21, PageID.262 Filed 03/22/21 Page 7 of 8




      With regard to a security bond, the Court, pursuant to Federal Rule of Civil

Procedure 65(c), will hear that issue next week if Defendants wish to raise it. While

that Rule appears to be mandatory, the Rule in our Circuit has been that the Court

possesses discretion over whether to require the posting of a security. Moltan v.

Eagle-Picher Industries, 55 F.3d 1171, 1176 (6th Cir. 1995). Because Plaintiff has

clearly met all four factors/requirements for the issuance of injunctive relief, the

Court determines that posting a bond today is not appropriate in this case.

      The remaining claims in this case will not be addressed at this time.

   IV.    CONCLUSION

      Pursuant to Fed. R. Civ. P. 65 because Defendants have flagrantly violated

the reasonable non-compete agreement, the Court enters this Preliminary Injunction.

Defendants continue to be restrained and enjoined, until June 14, 2021, from directly

or indirectly, whether alone or in concert with others, from violating the non-

competition agreement, from engaging in jewelry business activity and/or sales,

within 25 miles of Plaintiff's jewelry stores in Milford and Brighton.

      Defendants are enjoined from destroying, erasing, or otherwise making

unavailable, any records or documents in their possession or control, or if on

computer media or storage, which contain information derived from any of Plaintiff's

records that pertain to Plaintiff's sales, as well as Defendants' sales during the period

of the non-compete that has been extended to June 14, 2021.

                                           7
Case 2:21-cv-10393-PDB-KGA ECF No. 21, PageID.263 Filed 03/22/21 Page 8 of 8




      Magistrate Judge Kimberly Altman is available if the parties wish to meet

with her and consider a resolution of this matter.

      SO ORDERED.

Dated: March 22, 2021                  s/Paul D. Borman
                                       PAUL D. BORMAN
                                       United States District Judge




                                          8
